UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6268



MAURICE ANTHONY COLEMAN,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections; UNITED STATES
PAROLE COMMISSION,

                                           Respondents - Appellees,

          and


DISTRICT OF COLUMBIA PAROLE BOARD,

                                                 Party in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Rebecca B. Smith, District
Judge. (CA-01-350-2)


Submitted:   June 25, 2002                 Decided:   July 10, 2002


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Maurice Anthony Coleman, Appellant Pro Se.    Christopher Garrett
Hill, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; George Maralan Kelley, III, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Maurice   A.   Coleman   appeals   the   district   court’s   order

summarily dismissing his 28 U.S.C. § 2241 (1994) petition. We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss on the reasoning of the district court.          See Coleman v.

Angelone, No. CA-01-350-2 (E.D. Va. Feb. 4, 2002).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              DISMISSED



                                   2